Citation Nr: 1418680	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-26 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for night blindness of the right eye.  


REPRESENTATION

Veteran represented by:	Peter J. Sarda, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which declined to reopen the Veteran's claim of service connection for night blindness of the right eye.

The Board notes that the Veteran's claim was initially adjudicated in a June 1975 rating decision, and he did not appeal that decision.  As such, the Veteran would typically be required to submit new and material evidence to reopen his claims for service connection.  See 38 C.F.R. § 3.156(a) (2013).  However, since that rating decision, an additional service treatment record has been received.  Specifically, the Board notes a November 1974 record from Walson Army Hospital.  This record includes findings that may be relevant to the Veteran's claim.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2013).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claims must be reconsidered.  In other words, the submission of new and material is not required in this case for VA to consider the claims on the merits.

In June 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that further development is necessary regarding the Veteran's service connection claim for night blindness of the right eye.  

The evidence of record includes some SSA disability findings and records, but it does not appear that any formal request for SSA records has been made.  As such, attempts should be made to retrieve any outstanding SSA records related to the Veteran's right eye disability.  

It also appears that the Veteran may have had a right eye disability that preexisted service and may have been aggravated during service.  In light of the possible in-service treatment for eye problems, the Veteran's contentions of continuing right eye problems since service, and current diagnosis related to the right eye, the Board finds that a VA examination is warranted to determine the nature and etiology of the claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding SSA record and associate them with the claims file.  Any negative response should be documented and associated with the Veteran's claims file.  

2.  After receipt of any outstanding records, schedule the Veteran for an appropriate VA examination for his claimed vision condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, as well as any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed vision condition of the right eye. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of a right eye disability of any kind. 

For any congenital or developmental defects diagnosed (it is important to note that refractive errors are considered congenital defects for VA purposes, see 38 C.F.R. § 3.303(c)), the examiner should determine whether there is any superimposed right eye disability associated with the congenital disability.  If there is an identified superimposed disability, then the examiner is requested to determine whether it is at least as like as not related to his period of active service. 

For any disability of the eyes that is not congenital in nature, the examiner should provide an opinion to the following:

(a)  For each right eye disability identified, the examiner should opine as to whether such disability clearly and unmistakably preexisted service.  If so, the examiner should offer an opinion as to whether such disability clear and unmistakably was not aggravated in service.

(b)  If any identified right eye disability did not preexist service, the examiner should opine as to whether it is at least as likely as not that any such disability had its onset in service; or is otherwise related to service. 

The examiner is asked to specifically discuss the Veteran's July 1974 physical examination wherein he reported that he had right eye trouble and was told to have an operation on it, but he declined because he did not want surgery.  For purposes of this examination, the examiner is asked to assume that the Veteran is not credible as to his testimony that during his enlistment physical, he only reported to medical professionals that he had to wear glasses and otherwise had no eye disability.  


It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



